189 F.2d 970
J. B. EDWARDS, Secretary-Treasurer Rellance Clay Products Company, Individually, and Reliance Clay Products Company, Appellantsv.NATIONAL LABOR RELATIONS BOARD, Appellee.
No. 13420.
United States Court of Appeals Fifth Circuit.
June 30, 1951.
Rehearing Denied August 10, 1951.

Appeal from the United States District Court for the Northern District of Texas; Wm. H. Atwell, Judge.
Fritz Lyne, Dallas, Tex., for appellants.
Arnold Ordman, Attorney, A. Norman Somers, Asst. General Counsel, David P. Findling, Associate General Counsel, National Labor Relations Bd., all of Washington, D. C., Elmer P. Davis, Chief Law Officer, Forth Worth, Tex., for appellee.
Before McCORD, RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
The Court did not err in directing obedience to the subpoena duces tecum against the contention that it was invalid because, in the circumstances, its issuance constituted an unlawful delegation of power by the National Labor Relations Board to the Regional Director. N. L. R. B. v. John S. Barnes Corp., 7 Cir., 178 F.2d 156.


2
Judgment affirmed.